      3:19-cr-30006-SEM-TSH # 9     Page 1 of 9                                      E-FILED
                                                    Wednesday, 27 February, 2019 04:56:34 PM
                                                                Clerk, U.S. District Court, ILCD

                     UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF ILLINOIS
                         SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
            Plaintiff,                     )
                                           )
      v.                                   )
                                           )      Case No. 19-CR-30006
RINALDO ROBINSON,                          )
                                           )
            Defendant.                     )

            GOVERNMENT’S RESPONSE TO DEFENDANT’S
            MOTION TO RECONSIDER DETENTION ORDER

      COMES NOW the United States of America, by John C. Milhiser,

United States Attorney for the Central District of Illinois, and Assistant United

States Attorney Victor Yanz, and hereby responds to the defendant’s motion

to reconsider the Court’s detention order. In support thereof, the United

States submits the following:

      1.    On February 5, 2019, a Grand Jury in this District returned an

indictment charging the defendant with one count of possession of a firearm

by a felon. (R.1) On February 14, 2019, the defendant appeared before this

Court for his initial appearance and arraignment. The same day, the Court

also held a detention hearing, and thereafter ordered that the defendant be

detained because he would pose a danger to the community if released on

bond. (R.6, p.1)
                                       1
      3:19-cr-30006-SEM-TSH # 9    Page 2 of 9



      2.    On February 22, 2019, the defendant filed his Motion to

Reconsider Detention Order, offering information that the defendant did not

provide to the U.S. Probation Office prior to the creation of his pretrial bond

report, and making additional argument that the defendant would not be a

danger if released. (R.7) The government respectfully disagrees with the

defendant’s position, and believes the Court’s determination of detention

was sound and supported by the facts.

      3.    The Court shall order a defendant be detained if the Court finds

that no condition or combination of conditions will either (1) reasonably

assure the appearance of the person as required, or (2) reasonably assure

the safety of any other person and the community. See 18 U.S.C. § 3142(e)

and United States v. Portes, 786 F.2d 758, 765 (7th Cir. 1985).

      4.    The burden of proof is different for the risk of flight and risk of

danger analyses. In order for a defendant to be detained under the danger

prong, the United States must prove by clear and convincing evidence that

no condition or set of conditions will ensure the safety of the community. 18

U.S.C. § 3142(f). For a defendant to be detained under the risk of flight

prong, the United States need only prove by preponderance of the evidence

that no conditions will ensure the defendant’s appearance in court. Portes,

786 F.2d at 765.


                                      2
      3:19-cr-30006-SEM-TSH # 9     Page 3 of 9



      5.    In determining whether there are conditions of release sufficient

to ensure the defendant’s appearance and the safety of the community, the

Court is to consider the following factors: (1) the nature and circumstances

of the charged offense; (2) the weight of the evidence; (3) the history and

characteristics of the person; and (4) the nature and seriousness of the

danger to any person or the community that would be posed by release. 18

U.S.C. § 3142(g). Each of these factors are addressed below.

                Nature and circumstances of the charged offense

      6.    The nature and circumstances of the offense charged demand

that the defendant be detained pending trial. First, as part of this step of the

analysis, the detention statute directs the Court to consider whether the

offense involves a firearm or a controlled substance. 18 U.S.C. § 3142(g)(1).

Obviously, the charged offense involves a firearm, and thus this factor

weighs in favor of detention. In addition, when police stopped the defendant’s

vehicle immediately prior to discovering the firearm, the defendant

possessed a small amount of marijuana, and one of the passengers traveling

with the defendant possessed small                amounts of marijuana and

methamphetamine. While the government does not impute knowledge of the

drugs carried by the other passenger to the defendant, these facts are

nonetheless relevant. The purchasing or selling of controlled substances can


                                       3
       3:19-cr-30006-SEM-TSH # 9        Page 4 of 9



often be dangerous. Parties to these transactions generally use cash, and

as a result, are at higher risk of being targeted for robberies. The very fact

that the defendant carried a firearm as a drug user, and in the same vehicle

as another drug user, increased the likelihood that he would be in a position

to have to use the firearm. This holds true even if such use would be for the

protection of the defendant or others; any use of the firearm whatsoever

would cause risk of harm to the community.

      7.     Similarly, the defendant lived a lifestyle that he believed put him

at greater risk of being targeted for harm. This is demonstrated by the fact

that, at the time of his arrest, he had $11,619 in cash on his person.

Additionally, he told police that he chooses to keep his money at his home

instead of a bank. He stated that he obtained the firearm because he was

concerned about being robbed after winning a large settlement from his

employer. The implication is that other people were well aware of his financial

windfall, and still that did not dissuade the defendant from carrying large

amounts of cash. Indeed, the defendant apparently spent his money

lavishly, 1 and perhaps as a consequence, he believed that he was at risk of

being robbed. That is, by his own admission, the very reason he possessed


1 His testimony regarding his current financial situation before this Court on February
14, 2019 supported the appointment of the Federal Public Defender, despite the fact
that just five months prior, the defendant received a settlement check of $133,313.94.
                                            4
      3:19-cr-30006-SEM-TSH # 9    Page 5 of 9



the firearm. In other words, instead of using a bank and living modestly, he

chose to carry a wad of cash and give the appearance of extravagance, even

though it meant that he had to protect himself with a firearm. This is not the

logic of a man who presents no harm to the community.

                The weight of the evidence against the defendant

     8.    The government has significant evidence supporting the charge

in the Indictment. Specifically, the defendant admitted that the firearm was

his, and that he purchased it for $200. He further stated, as noted above,

that he had recently received a significant financial settlement from his

employer, and that he was concerned that people were going to rob him.

These statements are corroborated by two additional pieces of evidence in

the government’s possession: (1) of a copy of a check dated September 14,

2018, from Travelers Insurance Company, payable to the defendant and a

law firm in the amount of $166,000; and (2) a copy of another check dated

September 18, 2018, from the same law firm, payable to the defendant, in

the amount of $133,313.94. Finally, the government will prove the

defendant’s status as a felon with certified court documents.

                  The history and characteristics of the person

      9.    The defendant has a significant criminal history, including

numerous felony convictions, as well as indications of violent tendencies.


                                      5
      3:19-cr-30006-SEM-TSH # 9      Page 6 of 9



The defendant’s first felony drug conviction came in 1989, when he pleaded

guilty to manufacture/delivery of marijuana, and received probation. In the

same year, he pleaded guilty to the felony offense of theft of a firearm, again

receiving probation. In 1991, he was convicted of manufacture/delivery of a

lookalike substance, and received a four-year sentence in the Illinois

Department of Corrections (IDOC). The defendant pleaded guilty in 2018 to

delivering methamphetamine, and he was on bond in that case, awaiting

sentencing, at the time of his arrest in the instant case. Of the defendant’s

numerous non-felony offense convictions, some that the Court may deem

relevant include a 1988 battery conviction, and findings of guilt for the citation

of “fighting” in 2003 and 2005.

      10.   The defendant’s history also demonstrates that there is

significant risk he will not adhere to the Court’s conditions, should he be

released on bond. Not only was defendant on bond for a felony drug case

(to which he already pleaded guilty) when he committed this offense, he was

also on bond for a second state felony case for theft (Adams County case

number 18-CF-648). So, the defendant violated the bond on his felony drug

case by allegedly committing a felony theft, and then violated the bonds on

both cases by committing the instant offense. In addition, at the time of

arrest, the defendant possessed marijuana and admitted to using


                                        6
      3:19-cr-30006-SEM-TSH # 9     Page 7 of 9



methamphetamine the day prior. Presumably, both actions would also be in

violation of the bond conditions in his state cases. Finally, in one of his prior

cases (a 1994 misdemeanor drug conviction), the defendant’s probation was

revoked and he was re-sentenced to 33 months in the IDOC. In summary,

the defendant has repeatedly demonstrated that he is unable or unwilling to

abide by terms of non-custodial court supervision, and that fact weighs

heavily in favor of detention.


            The nature and seriousness of the danger to any person or
                 the community that would be posed by release

      11.    Congress has determined that certain individuals cannot

exercise their Second Amendment right to bear arms because they pose an

increased risk of danger to the community. This list includes both convicted

felons, as well as users of controlled substances. See 18 U.S.C. § 922(g)(1),

(g)(4)). As argued above, not only is the defendant a user of drugs, but he

associates himself with users as well, increasing the risk that he would

create, or at least be part of, a situation that could further pose danger to the

community.

      12.    In summary, the Court’s determination that the defendant should

be detained pending resolution of this matter was sound, sensible, and

supported by the evidence. Nothing presented in the defendant’s motion is


                                       7
      3:19-cr-30006-SEM-TSH # 9     Page 8 of 9



new information that could not have been presented to the Court at his

original detention hearing, and it is not enough to reverse the Court’s rational

judgment. The government argues that the evidence put forth at the

detention hearing is sufficient to support the Court’s detention order.

However, to the extent that the Court feels it must rely on facts as proffered

in this response, but which were not a part of the detention hearing, to make

such a determination, the government submits that such facts could be made

part of the record at a hearing on this motion.

      WHEREFORE, the government respectfully requests that the Court

deny the defendant’s Motion to Reconsider Detention Order.

                                    Respectfully submitted,

                                    JOHN C. MILHISER
                                    UNITED STATES ATTORNEY

                                     /s/ Victor Yanz
                                    Victor Yanz
                                    Assistant United States Attorney
                                    U.S. Attorney=s Office
                                    318 South 6th Street
                                    Springfield, IL 62701
                                    Telephone: 217/492-4450
                                    Victor.Yanz@usdoj.gov




                                       8
      3:19-cr-30006-SEM-TSH # 9      Page 9 of 9




                         CERTIFICATE OF SERVICE

      I hereby certify that on February 27, 2019, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system, which will

send notification of such filing to the following:


Joe Hartzler, Assistant Federal Public Defender
Counsel for the defendant


                                             /s/ Victor Yanz
                                            Victor Yanz
                                            Assistant United States Attorney




                                        9
